 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LEANDRO LEONEL GONZALEZ                             No. 2:18-cv-0767-KJM-EFB P
      CASTILLO,
12
                          Plaintiff,
13                                                        ORDER
              v.
14
      E. OCHOA, et al.
15
                          Defendants.
16

17

18           Plaintiff is a state prisoner proceeding without counsel and in forma pauperis in an action

19   brought under 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302

20   pursuant to 28 U.S.C. § 636(b)(1).

21           Pursuant to 28 U.S.C. § 1915(b)(1), plaintiff must pay the $350 filing fee required by 28

22   U.S.C. § 1914(a). Plaintiff is assessed an initial partial filing fee of 20 percent of the greater of

23   (a) the average monthly deposits to plaintiff’s trust account; or (b) the average monthly balance in

24   plaintiff’s account for the six-month period immediately preceding the filing of the complaint. 28

25   U.S.C. § 1915(b)(1). Thereafter, plaintiff must make monthly payments of 20 percent of the

26   preceding month’s income credited to his trust account. 28 U.S.C. § 1915(b)(2).

27   /////

28   /////
                                                         1
 1          The agency having custody of plaintiff is required to forward to the Clerk of the Court the
 2   initial partial filing fee, if funds exist, as well as payments from plaintiff’s account each time the
 3   amount in the account exceeds $10, until the filing fee is paid. Id.
 4          The Clerk of the Court shall serve a copy of this order and a copy of plaintiff’s in forma
 5   pauperis application upon the Director of the California Department of Corrections and
 6   Rehabilitation and deliver a copy of this order to the Clerk’s financial division.
 7          So ordered.
 8   Dated: October 18, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
